Exhibit 10.22

 

AMENDMENT NO. 1 AND LIMITED WAIVER

TO

$30,000,000 GBP/EURO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 AND LIMITED WAIVER dated as of December 14, 2004 (this
“Amendment”), is entered into by and among Euronet Worldwide, Inc., as Borrower
Agent (the “Borrower Agent”), e-pay Holdings Limited and Delta Euronet GmbH
(each a “Borrower”, and collectively, the “Borrowers”) and Bank of America, N.A.
(“Bank of America”), as agent and a Lender (the “Lender”).

 

RECITALS

 

A. The Borrower Agent, the Borrowers and the Lender, as agent and a lender have
entered into that certain $30,000,000 GBP/EURO. Credit Agreement dated as of
October 25, 2006 (the “Credit Agreement”).

 

B. The Borrower Agent and the Borrowers have requested that the Lender grant
certain waivers and amendments to the Credit Agreement, including to permit the
issuance and sale of certain Convertible Senior Debentures, as more fully
described herein.

 

C. Subject to the representations and warranties of the Borrower Agent and the
Borrowers and upon the terms and conditions set forth in this Amendment, the
Lender is willing to grant such waivers and amendments as more fully set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, and to induce the Lender to
enter into this Amendment, the Borrower Agent, the Borrowers and the Lender
hereby agree as follows:

 

SECTION 1. DEFINED TERMS. Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.

 

SECTION 2. AMENDMENTS.

 

2.1 Section 7.7 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“7.7 Indebtedness. Except as disclosed on Schedule 10.1 or as otherwise
permitted by Section 10.1, no Borrower has any Indebtedness for money borrowed
or any direct or indirect obligations under any leases or any agreements of
guaranty or security except for the endorsement of negotiable instruments in the
ordinary course of business for deposit or collection. The Indebtedness
disclosed on Schedule 10.1 or that is otherwise permitted by Section 10.1 is not
superior in any right of payment or otherwise to any Indebtedness owing to the
Agent of the Lenders.”



--------------------------------------------------------------------------------

2.2 Section 8.4(d) of the Credit Agreement is hereby amended as follows:

 

(a) the word “and” immediately proceeding clause (ii) therein is deleted; and

 

(b) the following new clause (iii) is inserted immediately after clause (ii):

 

“ and, (iii) that no default or event of default exists pursuant to the
Convertible Senior Debenture Documents or, if any such default or event of
default exists, stating the nature and status thereof.”

 

2.3 Section 8.5 of the Credit Agreement is hereby amended by inserting at the
end of such Section the phrase:

 

“, including, without limitation, the occurrence of any default or event of
default of the Borrower Agent under any Convertible Senior Debenture Document”

 

2.4 The definition of “Funded Debt” in Section 9.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Funded Debt” means, without duplication, all long term and current Indebtedness
as described in subsections (i), (iii) and (vi) of the definition of
“Indebtedness” set forth in Exhibit 1 hereto (including Indebtedness to
shareholders), less any proceeds of any Indebtedness incurred by the Borrower
Agent in connection with the issuance and sale of the Convertible Senior
Debentures held by the Borrower Agent in the Proceeds Account.

 

2.5 Section 10.1 of the Credit Agreement is hereby amended by inserting the
following proviso at the end of such Section:

 

“; provided that no Indebtedness otherwise permitted by this Section 10.1, shall
result in or cause a breach or default under any Convertible Senior Debenture
Document”

 

2.6 Section 10.2 of the Credit Agreement is hereby amended by inserting at the
end of the last paragraph of such Section the following:

 

“provided further that no Lien otherwise permitted by this Section 10.2 shall
result in the creation or imposition of a Lien on the assets of the Borrower
Agent or any of its Subsidiaries under any Convertible Senior Debenture
Document”

 

2.7 Section 10.9 of the Credit Agreement is hereby amended by adding at the end
of the last paragraph of such Section the following sentence:

 

“In no event will any Investment otherwise permitted by this Section 10.9 result
in or cause a breach or default under any Convertible Senior Debenture
Document.”

 

2.8 Exhibit 1 to the Credit Agreement is hereby amended by inserting the
following new defined terms in the appropriate alphabetical order:

 

“Convertible Senior Debenture Indenture” shall mean that certain Indenture
between the Borrower Agent and U.S. Bank National Association, as Trustee, dated
as of December [—], 2004, as the same may be amended, restated, supplemented or
otherwise modified in accordance with the terms of this Agreement.



--------------------------------------------------------------------------------

“Convertible Senior Debentures” shall mean the Convertible Senior Debentures
issued by the Borrower Agent pursuant to the Convertible Senior Debenture
Indenture, in the maximum aggregate principal amount not to exceed $125,000,000
(or such greater amount to the extent the initial purchaser’s option to purchase
additional Convertible Senior Debentures is exercised in accordance with its
terms, provided that such amount shall not exceed $140,000,000), as the same may
be amended, restated, supplemented or otherwise modified in accordance with the
terms of this Agreement.

 

“Convertible Senior Debenture Documents” shall mean the Convertible Senior
Debenture Indenture and the Convertible Senior Debentures.

 

“Proceeds Account” shall mean that certain account maintained with the Agent,
established by the Borrower Agent for the purpose of depositing proceeds in
connection with the issuance and sale of the Convertible Senior Debentures,
unless such account offers inferior interest rates or fees than a comparable
account with another reputable banking institution, and in such case the
Borrower Agent may designate such comparable account as the “Proceeds Account”.

 

SECTION 3. WAIVERS

 

(a) The Lender hereby waives Section 8.10 of the Credit Agreement solely to the
extent such Section requires EFT Services France SAS, Euronet Services spol
s.r.o and PT Euronet Sigma Nusantara (the “Excluded Subsidiaries”), each an
indirect Subsidiary of the Borrower Agent, to deliver to the Agent Guaranty
Agreements executed by such Excluded Subsidiaries and each other Post
Availability Condition in connection therewith.

 

SECTION 4. LIMITATIONS ON AMENDMENTS AND WAIVERS.

 

4.1 The amendments and waivers set forth in Sections 2 and 3 above are effective
for the purposes set forth herein and will be limited precisely as written and
will not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of the Credit Agreement or any other Loan
Document, (b) otherwise prejudice any right or remedy which the Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document or (c) be a consent to any future
amendment, waiver or modification of any other term or condition of the Credit
Agreement or any other Loan Document.

 

4.2 This Amendment is to be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein waived or amended,
are hereby ratified and confirmed and will remain in full force and effect.



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES. In order to induce the Lender to
enter into this Amendment, the Borrower Agent and each of the Borrowers
represents and warrant to the Lender as follows:

 

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents (other than those which expressly
speak as of a different date) are true, accurate and complete in all material
respects as of the date hereof and (b) no Default or Event of Default has
occurred and is continuing;

 

5.2 The Borrower Agent and each Borrower has the power and authority and legal
right to execute and deliver this Amendment and to perform its obligations
hereunder. Such execution and delivery have been duly authorized by proper
proceedings, and this Amendment constitutes the legal, valid and binding
obligations of the Borrower Agent and each Borrower, enforceable against each of
them in accordance with their respective terms;

 

5.3 The articles of incorporation or organization, bylaws, if any, or other
charter documents of the Borrower Agent and each Borrower delivered to the
Lender as a condition precedent to the effectiveness of the Credit Agreement are
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

 

5.4 The execution, delivery and performance of this Amendment will not violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower Agent and any Borrower, any provision of the Borrower
Agent’s and each Borrower’s respective articles or certificate of incorporation,
by-laws, if any, or other charter documents, or the provisions of any indenture,
instrument or other written or oral agreement to which any Borrower is a party
or is subject or by which the Borrower Agent and any Borrower or any of its
property is bound, or conflict therewith or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on any of its
property pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority is
required by or in respect of the Borrower Agent and the Borrowers to authorize
or is required in connection with the execution, delivery and performance of or
the enforceability of this Amendment;

 

SECTION 6. EXPENSES. The Borrowers, jointly and severally, agree to pay to
Lender upon demand, the amount of any and all out-of-pocket expenses, including
the reasonable fees and expenses of its counsel, which Lender may incur in
connection with the preparation, documentation, and negotiation of this
Amendment and all related documents.

 

SECTION 7. REAFFIRMATION. The Borrower Agent and each Borrower hereby reaffirms
its obligations under each Loan Document to which it is a party.

 

SECTION 8. EFFECTIVENESS. This Amendment will become effective as of the date
hereof upon:

 

8.1 The execution and delivery of this Amendment, whether the same or different
copies, by the Borrower Agent, each Borrower and Lender;

 

8.2 The Lender shall have received copies of all Convertible Senior Debenture
Documents and any other documents or instruments with respect thereto which, in
each case, shall be in form and substance satisfactory to the Lender; and



--------------------------------------------------------------------------------

8.3 The Borrower Agent shall have consummated the issuance and sale $125,000,000
in the aggregate (or such greater amount to the extent the initial purchaser’s
option to purchase additional Convertible Senior Debentures is exercised in
accordance with its terms, provided that such amount shall not exceed
$140,000,000) of the Convertible Senior Debentures (as defined by the Credit
Agreement as amended hereby).

 

SECTION 9. GOVERNING LAW. This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri.

 

SECTION 10. CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF SET-OFF. The Borrower
Agent and each Borrower hereby represents and warrants to the Lender that it has
no knowledge of any facts what would support a claim, counterclaim, defense or
right of set-off.

 

SECTION 11. COUNTERPARTS. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts will be deemed an original of this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER AGENT:   EURONET WORLDWIDE, INC.,     a Delaware corporation     By:  

/s/ Rick Weller

--------------------------------------------------------------------------------

    Name:   Rick Weller     Title:   Executive Vice President and Chief
Financial Officer BORROWERS:   E-PAY HOLDINGS LIMITED,     a limited liability
company incorporated in     England and Wales     By:  

/s/ Jeff Newman

--------------------------------------------------------------------------------

    Name:   Jeff Newman     Title:   Director     DELTA EURONET GMBH.,     a
German Company with limited liability     By:  

/s/ Roger Heinz

--------------------------------------------------------------------------------

    Name:   Roger Heinz     Title:   Managing Director



--------------------------------------------------------------------------------

AGENT AND LENDER   BANK OF AMERICA, N.A.     By:  

/s/ John P. Mills

--------------------------------------------------------------------------------

    Name:   John P. Mills     Title:   Vice President